Exhibit 10.1
 
[intesalogo.jpg]
New York Branch,
One William Street
New York, NY 10004
 
SECOND AMENDMENT TO AGREEMENT
 
SECOND AMENDMENT dated as of April 30, 2015 (this “Amendment”) to the committed
credit facility agreement, referred to below, by and between Fuel Systems
Solutions, Inc. and Impco Technologies, Inc. (as “Parent Borrower” and
“Co-Borrower” respectively and together as “Borrowers”) and Impco Technologies
B.V. (as “Dutch Guarantor”) and Intesa Sanpaolo S.p.A., New York Branch (the
“Bank” and together with the Borrowers, the “Parties”).
 
WHEREAS, (i) the Borrowers, the Dutch Guarantor and the Bank entered into a
committed credit facility dated July 10, 2009, as amended by that certain First
Amendment to Agreement dated as of April 30, 2014 (collectively, the
“Agreement”), and the Parent Borrower executed the relevant promissory note
appended to the Agreement (the “Note”); and (ii) on April 12, 2011, the Parties
entered into a Master Reimbursement Agreement (the “MRA”) to make standby
letters of credit of the duration of up to one year available to the Borrowers
pursuant to the Agreement;
 
WHEREAS, the parties hereto wish to amend the Agreement and the MRA as set forth
herein; and,
 
NOW THEREFORE, the parties hereto agree as follows:
 
Definitions; References.  Unless otherwise specifically defined herein, each
term used herein which is defined in the Agreement shall have the meaning
assigned to such term in the Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Agreement
shall from and after the date hereof refer to the Agreement as amended hereby.
 
Amendments to Agreement.  The Agreement and the MRA shall be amended as follows:
 
 
1.
The Committed Amount shall be increased from US$20,000,000 to US$30,000,000 and
the definition contained in Section 1 of the Agreement and the preamble of the
MRA shall be amended accordingly. Consequently the Note shall be cancelled and
returned to the Parent Borrower and a new promissory note in the form of Exhibit
A shall be executed.

 
 
2.
The Stated Maturity Date shall be extended to April 29, 2016 and Section 1,
Paragraph 4 of the Agreement shall be amended accordingly.

 
Representations.  The Borrower hereby represents and warrants that (i) its
representations and warranties set forth in Section 11 of the Agreement will be
true on the date of, and immediately after giving effect to, this Amendment and
(ii) no Events of Default set forth in Section 14 of the Agreement shall have
occurred and be continuing on such date.
 
Scope.  Except as expressly amended hereby, the Agreement remains in full force
and effect.
 
Counterparts; Effectiveness.  This Amendment (i) may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. and (ii) shall
become effective as of the date hereof when the Bank shall have received from
the Borrower a counterpart hereof signed by the Borrower or other written
confirmation (in form satisfactory to the Bank) that the Borrower has signed a
counterpart hereof.
 
Fuel Systems Solutions, Inc.
Second Amendment to Agreement
1

 

--------------------------------------------------------------------------------

 
 
GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PROVISIONS THEREOF.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
INTESA SANPAOLO S.P.A.,
NEW YORK BRANCH
 
FUEL SYSTEMS SOLUTIONS , INC., as Parent Borrower
                          By: /s/ Manuela Insana  
By:
/s/ Pietro Bersani     Name: Manuela Insana
Title: VP & RM
   
Name: Pietro Bersani
Title: CFO
 

 
 

By: /s/ Francesco Di Mario           Name: Francesco Di Mario
Title: FVP & Head of Credit
 
IMPCO TECHNOLOGIES, INC., as Co-Borrower
 

 
 

     
By:
/s/ Pietro Bersani          
Name: Pietro Bersani
Title: Director
 

 
 
 
 

   
IMPCO TECHNOLOGIES B.V., as Dutch Guarantor
                               
By:
/s/ Mariano Costamagna                   Name: Mariano Costamagna
Title: Director
 

 
Fuel Systems Solutions, Inc.
Second Amendment to Agreement
2

 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Master Short-Term Note
 

Up to US$30,000,000 Date of Issue:  [_________]        

                                                                                                
MASTER SHORT-TERM NOTE
 
For value received, the undersigned (the "Borrower"), HEREBY PROMISES TO PAY to
the order of Intesa Sanpaolo S.p.A., New York Branch ("Intesa Sanpaolo") the
aggregate unpaid principal amount of the Loans made to the Borrower pursuant to
the Agreement (as defined below) together with interest computed as set forth in
the Agreement (as defined below) on the maturity date for each Loan pursuant to
the Committed Credit Facility dated as of [___________](the “Agreement”), as
amended from time to time, by and between the Borrower and Intesa
Sanpaolo.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Agreement
 
Each Loan advanced to the Borrower, and each payment made by Intesa Sanpaolo on
account of principal hereof, shall be recorded and confirmed by Intesa Sanpaolo
in its books and records. The interest rate applicable to each Loan will be
shown in the Confirmation issued with respect to each Loan. Both principal and
interest of any Loan are payable in lawful money of the United States of America
to the account of Intesa Sanpaolo’s New York Branch No. 026005319 at Federal
Reserve Bank, New York, New York in immediately available funds. In the event
the Borrower does not repay the loan at maturity, Borrower authorizes Intesa
Sanpaolo to charge Borrower’s accounts with Intesa Sanpaolo for any amounts due
hereunder, as provided in the Agreement.
 
This Master Short-Term Note is the Note referred to in the Agreement and is
entitled to the benefits thereof. The Borrower hereby waives presentment,
demand, notice, protest and all other demands or notices (except such notice as
required by the Agreement) in connection with the delivery, acceptance,
performance, default or enforcement of this Master Short-Term Note. The Borrower
agrees to pay on demand all reasonable costs and expenses, including attorneys’
costs and fees, incurred or paid by the Bank in connection with the enforcement
of the Master Short-Term Note.
 
THIS MASTER SHORT-TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 

   
[BORROWER]
            (a)  
By: ________DO NOT SIGN _______________
                Name:        Title:            

 
         

          (b)  
By: ________DO NOT SIGN _______________
                Name:       Title:            

 
Fuel Systems Solutions, Inc.
Second Amendment to Agreement
1

 

--------------------------------------------------------------------------------